 1
 2
 3
 4
 5
 6
 7
 8
 9                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
10
11
     JACK JAMES GONZALES,                             )   No. 1:18-cv-01637-SKO
12                                                    )
                    Plaintiff,                        )   ORDER DIRECTING CLERK OF
13                                                    )
         vs.                                          )   COURT TO CLOSE CASE
14                                                    )
     ANDREW SAUL,
                                                      )   (Doc. 18)
15                                                    )
                    Defendant.                        )
16                                                    )
                                                      )
17                                                    )
                                                      )
18
19
20          On September 6, 2019, Plaintiff filed the parties’ stipulation that this action be dismissed
21   with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 18.)
22          In relevant part, Rule 41(a)(1)(A) provides as follows:
23
            [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
24          dismissal before the opposing party serves either an answer or a motion for
            summary judgment; or (ii) a stipulation of dismissal signed by all parties who
25          have appeared.
26   Fed. R. Civ. P. 41(a)(1)(A). Rule 41 thus allows the parties to dismiss an action voluntarily,
27   after service of an answer, by filing a written stipulation to dismiss signed by all of the parties
28
 1   who have appeared, although an oral stipulation in open court will also suffice. See Eitel v.
 2   McCool, 782 F.2d 1470, 1472-73 (9th Cir. 1986).
 3            Once the stipulation between the parties who have appeared is properly filed or made in
 4   open court, no order of the court is necessary to effectuate dismissal. Case law concerning
 5   stipulated dismissals under Rule 41(a)(1)(A)(ii) is clear that the entry of such a stipulation of
 6   dismissal is effective automatically and does not require judicial approval. Commercial Space
 7   Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1077 (9th Cir. 1999). Because the parties have filed a
 8   stipulation for dismissal of this case with prejudice under Rule 41(a)(1)(A)(ii) that is signed by
 9   all parties who have made an appearance, this case has terminated.              Fed. R. Civ. P.
10   41(a)(1)(A)(ii).
11            Accordingly, IT IS HEREBY ORDERED that the Clerk of Court close this case.
12
     IT IS SO ORDERED.
13
14   Dated:      September 11, 2019                               /s/   Sheila K. Oberto             .
15                                                     UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28
